                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                        8:18CR146

         vs.
                                                             ORDER ON APPEARANCE FOR
JESSICA SAUNDERS,                                           PRETRIAL RELEASE VIOLATION

                         Defendant.

        The defendant appeared before the court on March 19, 2019 regarding Petition for Action
on Conditions of Pretrial Release [61]. Andrew J. Hilger represented the defendant. Kimberly C.
Bunjer represented the government. The defendant was advised of the alleged violation(s) of
pretrial release, the possible sanctions for violation of a release condition, and the right to a hearing
in accordance with the Bail Reform Act. 18 U.S.C. § 3148.


        The defendant freely, knowingly, intelligently, and voluntarily admitted violating release
condition (q) but requested release on present or amended conditions. The government did not
request an order of revocation and detention. The Court took judicial notice of the petition and
violation report. Both parties were given an opportunity to present evidence and make argument.
After consideration and affording the defendant an opportunity for allocation, the Court finds there
is clear and convincing evidence that a condition was violated. Further, there are conditions or
combination of conditions that will reasonably assure the defendant will not flee or will not pose
a danger to any other person or the community, and the defendant is likely to abide by conditions
of release. The defendant shall be released on the current terms and conditions of supervision.


        IT IS SO ORDERED.


        Dated this 19th day of March, 2019.

                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
